 

Exhibit 10.1

 

Confidential

 

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of August 20, 2019 (the “Effective Date”), by and between
uniQure, Inc., 113 Hartwell Avenue, Lexington, MA 02421 (together with any and
all of its affiliates, the “Company”) and Alex Kuta of 293 Willis Road, Sudbury,
MA 01776 (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company has employed Executive as Senior Vice President, Regulatory
Affairs pursuant to an Employment Agreement dated January 23, 2017 (the “Prior
Employment Agreement”), and now wishes to employ executive as its Executive Vice
President, Operations pursuant to a new Employment Agreement.

 

WHEREAS, Executive wishes to be employed by the Company in that role and to
serve in such capacity under the terms and conditions set forth in this
Agreement.

 

WHEREAS, the Company and Executive desire to terminate the Prior Employment
Agreement and contemporaneously replace the Prior Employment Agreement with this
Agreement without out any overlap, gap or discontinuity in the employment of the
Executive.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound hereby, the Company and Executive agree
as follows.

 

1.                  Employment. The Company hereby agrees to continue to employ
Executive, and Executive hereby accepts such continued employment by the
Company, as a full-time employee for the period and upon the terms and
conditions contained in this Agreement. The Prior Employment Agreement is hereby
terminated as of the Effective Date.

 

2.                  Term. Executive’s term of employment with the Company under
this Agreement shall begin on the Effective Date, and shall continue in force
and effect from year to year unless terminated earlier in accordance with
Section 19 (the “Term”).

 

3.                  Position and Duties. During the Term, Executive shall serve
the Company as its Executive Vice President, Operations, reporting directly to
the uniQure Chief Executive Officer (the “CEO”). Executive’s duties will include
but not be limited to:

 

§Designing and implementing uniQure’s global GMP-manufacturing, quality and
regulatory programs and strategies; §Managing pharmaceutical product manufacture
according to Food and Drug Administration (FDA) guidelines, Good Manufacturing
Practices (GMP) requirements for clinical trials of Investigational New Drugs
(IND) and approved New Drug Applications (NDA) materials; §Overseeing
optimization of existing products manufacturing; assuring compliance with GMP
regulations; §Supporting the development of CMC regulatory filings related to
the Lexington Manufacturing facility;

 



 Page 1

Initials  AK  

   

Confidential

 

§Timely and compliant execution of the related activities in the relevant areas
and identification of opportunities for continuous improvement, including
compliance with both GMP regulations, as well as environmental and safety
regulations; §Managing the technology transfer process between the Amsterdam and
Lexington facilities; §Managing capital investment and maintenance activities
related to manufacturing, utilities and equipment; §Establishing site Quality
requirements and directs ongoing development and operations of the Quality Unit,
the compliance function and the GxP Quality Management System globally;
§Ensuring company-wide compliance with applicable Quality regulations;
§Supervising the development and presentation of periodic reports describing
uniQure’s compliance trends and identifying areas of potential risk; §Directing
the Quality oversight of GLP/GCP/GVP and bio-analytical activities (including
internal or external audit observations and development of adverse trends) to
ensure patient safety and data integrity; §Working closely and collaboratively
with Program Management in the execution of R&D stage-gates; §Overseeing the
development and submission of regulatory dossiers globally and lead the
preparation of effective and persuasive presentations and submissions to
regulatory authorities and accountable for regulatory inspections and compliance
audits; §Ensuring successful negotiation strategies and execution of
interactions with regulatory agencies in the U.S., Europe and elsewhere, notably
with global regulatory agencies; §Reviewing and endorsing key development
documents; §Proposing Regulatory consultancies/advisory boards based on clear
objectives and supports the conduct of such processes; §Participating in
leadership team meetings, Board meetings and other key operating mechanisms
required of senior management and by the Chief Executive Officer; §Developing
budgets for relevant functional responsibilities, subject to approval by the
Chief Executive Officer and Chief Accounting Officer, and ensure execution
within approved targets; §Fostering and developing an innovative and productive
organization of talented employees, including the management, motivation,
recruitment and evaluation of personnel; §Defining, implementing, maintaining
and continually improving processes and systems, supported by meaningful Key
Performance Indicators (KPI’s); §Interacting with staff of other disciplines,
such as Finance, Research & Product Development, Human Resources, Legal,
Business Development, Investor Relations and Clinical Development to ensure
efficient day-to-day cooperation and success for the business; and §Performing
other duties as may from time to time be assigned by the Company and which are
commensurate with senior executive status.

 

A comprehensive job description is being provided.

 



 Page 2

Initials  AK  

   

Confidential

 

4.                  During the Term, Executive shall devote full business time,
best efforts, skill, knowledge, attention and energies to the advancement of the
Company’s business and interests and to the performance of Executive’s duties
and responsibilities as an employee of the Company. Executive shall abide by the
rules, regulations, instructions, personnel practices and policies of the
Company and any changes therein that may be adopted from time to time by the
Company.

 

5.                  During the Term, Executive shall not be engaged in any
business activity which, in the judgment of the Company, conflicts with
Executive’s duties hereunder, whether or not such activity is pursued for
pecuniary advantage. Should Executive wish to provide any services to any other
person or entity other than the Company or to serve on the board of directors of
any other entity or organization, Executive shall submit a written request to
the Company for consideration and approval by the Company, which approval shall
not unreasonably be withheld. If the Company later makes a reasonable, good
faith determination that Executive’s continued service on another entity’s board
would be detrimental to the Company, it will give Executive thirty (30) days’
written notice that it is revoking the original approval, and Executive will
resign from the applicable board within thirty (30) days after receipt of such
notice.

 

6.                  Location. Executive shall perform the services hereunder
from the Company’s USA headquarters at 113 Hartwell Avenue, Lexington MA, USA;
provided, however, that Executive shall be required to travel from time to time
for business purposes, including, without limitation, to the Company’s
facilities in Amsterdam, Netherlands.

 

7.                  Compensation and Benefits.

 

(a)Base Salary. For all services rendered by Executive under this Agreement, the
Company will pay him a base salary at the annual rate of Four Hundred Twenty
Nine Thousand Six Hundred Forty Six Dollars (US $ 429,646), which shall be
reviewed annually by the CEO for adjustment (the base salary in effect at any
time, the “Base Salary”). Executive’s Base Salary shall be paid in bi-weekly
installments, less withholdings as required by law and deductions authorized by
Executive, and payable pursuant to the Company’s regular payroll practices in
effect at the time and as may be changed from time to time.

 

(b)Discretionary Bonus. Following the end of each calendar year and subject to
the approval of the Company, Executive shall be eligible for a target retention
and performance bonus of up to forty percent (40%) of the annual Base Salary
based on performance and the Company’s performance and financial condition
during the applicable calendar year, as determined by the Company in its sole
discretion (a “Bonus”). In any event, Executive must be an active employee of
the Company on the 1st of October of the relevant calendar year and on the date
the Bonus is distributed in order to be eligible for and to earn any Bonus, as
it also serves as an incentive to remain employed by the Company.

 



 Page 3

Initials  AK  

   

Confidential

 

8.                  Equity. Subject to Board of Directors approval at the next
regularly scheduled uniQure N.V. Board meeting after execution of this
Agreement, Executive shall be granted 15,000 (fifteen thousand) Restricted Stock
Units of the Company, the terms of which shall reflect the standard three-year
vesting and other terms and conditions contained in the uniQure N.V.'s Amended
and Restated 2014 Share Incentive Plan. Such option will be approved by the
Board of Directors of uniQure N.V. not later than at its next regularly
scheduled meeting. If the Board fails to make the grant at such regularly
scheduled meeting, it shall be deemed a Good Reason event under Section 19(f)
hereof. The Executive will be eligible for future equity grants pursuant to the
Company's policies and procedures.

 

9.                  Retirement and Welfare Benefits. Executive is eligible to
participate in any and all benefit programs that the Company establishes and
makes available to its employees from time to time, provided that Executive is
eligible under (and subject to all provisions of) the plan documents that govern
those programs. These include medical, dental and disability insurances.
Benefits are subject to change at any time in the Company’s sole discretion.

 

10.              Paid Time Off and Holidays. Executive is eligible for a
(pro-rated) maximum of 4 weeks of paid vacation per calendar year to be taken at
such times as may be approved in advance by the Company. Executive is also
entitled to all paid holidays observed by the Company in the United States.
Executive shall have all rights and be subject to all obligations and
responsibilities with respect to paid time off and holidays as are set forth in
the Company’s employee manual or other applicable policies and procedures.

 

11.              Expense Reimbursement. During the Term, Executive shall be
reimbursed by the Company for all necessary and reasonable expenses incurred by
Executive in connection with the performance of Executive’s duties hereunder
(including business trips to the uniQure Amsterdam headquarters). Executive
shall keep an itemized account of such expenses, together with vouchers and/or
receipts verifying the same, and submit for reimbursement on a monthly basis.
Any such expense reimbursement will be made in accordance with the Company’s
travel and expense policies governing reimbursement of expenses as are in effect
from time to time.

 

12.              Withholding. All amounts set forth in this Agreement are on a
gross, pre-tax basis and shall be subject to all applicable federal, state,
local and foreign withholding, payroll and other taxes, and the Company may
withhold from any amounts payable to Executive (including any amounts payable
pursuant to this Agreement) in order to comply with such withholding
obligations.

 

13.              IP and Restrictive Covenants. The Company’s agreement to enter
into this Agreement is contingent upon Executive’s execution of the Company’s
Confidentiality, Developments, and Restrictive Covenants Agreement, attached as
Exhibit A to this Agreement. Nothing in this Agreement or the Confidentiality,
Developments, and Restrictive Covenants Agreement shall prohibit or restrict
Executive from initiating communications directly with, responding to any
inquiry from, providing testimony before, providing confidential information to,
reporting possible violations of law or regulation to, or filing a claim or
assisting with an investigation directly with a self-regulatory authority or a
government agency or entity, including the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Department of Justice, the Securities and Exchange Commission, Congress, any
agency Inspector General or any other federal, state or local regulatory
authority (collectively, the “Regulators”), or from making other disclosures
that are protected under the whistleblower provisions of state or federal law or
regulation. Executive does not need the prior authorization of the Company to
engage in conduct protected by this subsection, and Executive does not need to
notify the Company that Executive has engaged in such conduct. Please take
notice that federal law provides criminal and civil immunity to federal and
state claims for trade secret misappropriation to individuals who disclose trade
secrets to their attorneys, courts, or government officials in certain,
confidential circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and
1833(b)(2), related to the reporting or investigation of a suspected violation
of the law, or in connection with a lawsuit for retaliation for reporting a
suspected violation of the law.

 



 Page 4

Initials  AK  

   

Confidential

 

14.              At-Will Employment. This Agreement shall not be construed as an
agreement, either express or implied, to employ Executive for any stated term,
and shall in no way alter the Company’s policy of employment at-will, under
which both the Company and Executive remain free to end the employment
relationship for any reason, at any time, with or without Cause or notice.
Similarly, nothing in this Agreement shall be construed as an agreement, either
express or implied, to pay Executive any compensation or grant Executive any
benefit beyond the end of employment with the Company.

 

15.              Conflicting Agreements. Executive acknowledges and represents
that by executing this Agreement and performing Executive’s obligations under
it, Executive will not breach or be in conflict with any other agreement to
which Executive is a party or is bound, and that Executive is not subject to any
covenants against competition or similar covenants that would affect the
performance of Executive’s obligations for the Company.

 

16.              No Prior Representations. This Agreement and its exhibits
constitute all the terms of Executive’s hire and supersedes all prior
representations or understandings, whether written or oral, relating to the
terms and conditions of Executive’s employment.

 

17.               Change of Control. In the event of a Change of Control as
defined below, the vesting conditions that may apply to any options, restricted
shares, restricted stock units, performance stock units or other grants of
equity held by Executive pursuant to this Agreement and the Company’s Amended
and Restated 2014 Share Incentive Plan will be automatically waived, and all the
Stock Options will be deemed to be fully exercisable commencing on the date of
the Change of Control and ending on the eighteen (18) month anniversary of the
Change of Control or, if earlier, the expiration of the term of such Stock
Options. For purposes of this Agreement, “Change of Control” shall mean the date
on which any of the following events occurs:

 

(a)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing forty (40)
percent or more of the combined voting power of the Company’s then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or

 



 Page 5

Initials  AK  

   

Confidential

 

(b)a majority of the members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election; or

 

(c)the consummation of (i) any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate more than fifty (50) percent of the voting
shares of the Company issuing cash or securities in the consolidation or merger
(or of its ultimate parent corporation, if any), or (ii) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

 

18.              RESERVED.

 

19.               Termination. The Term shall continue until the termination of
Executive’s employment with the Company as provided below.

 

(a)Events of Termination. Executive’s employment, Base Salary and any and all
other rights of Executive under this Agreement or otherwise as an employee of
the Company will terminate:

 

(i)upon the death of Executive;

 

(ii)upon the Disability of Executive (immediately upon notice from either party
to the other). For purposes hereof, the term “Disability” shall mean an
incapacity by accident, illness or other circumstances which renders Executive
mentally or physically incapable of performing the duties and services required
of Executive hereunder on a full-time basis for a period of at least 120
consecutive days.

 

(iii)upon termination of Executive for Cause;

 

(iv)upon the resignation of employment by Executive without Good Reason (upon
sixty (60) days’ prior written notice);

 

(v)upon termination by the Company for any reason other than those set forth in
Sections 19(a)(i) through 19(a)(iv) above;

 

(vi)upon voluntary resignation of employment by Executive for Good Reason as
described in Section 19(f), below;

 

(vii)upon a Change of Control Termination as described in Section 19(g), below.

 



 Page 6

Initials  AK  

   

Confidential

 

(b)In the event Executive’s termination occurs pursuant to Sections 19(a)(i) -
(iv) above, Executive will be entitled only to the Accrued Benefits through the
termination date. The Company will have no further obligation to pay any
compensation of any kind (including, without limitation, any Bonus or portion of
a Bonus that otherwise may have become due and payable to Executive with respect
to the year in which such termination date occurs), or severance payment of any
kind, unless otherwise provided herein. For purposes of this Agreement, Accrued
Benefits shall mean (i) payment of Base Salary through the termination date,
(ii) payment of any Bonus for performance periods completed prior to the
termination date, (iii) any payments or benefits under the Company’s benefit
plans that are vested, earned or accrued prior to the termination date
(including, without limitation, earned but unused vacation); and (iv) payment of
unreimbursed business expenses incurred by Executive.

 

(c)For purposes of this Agreement, “Cause” shall mean the good faith
determination by the Company (which determination shall be conclusive), after
written notice from the Company to Executive that one or more of the following
events has occurred and stating with reasonable specificity the actions that
constitute Cause and the specific reasonable cure (related to subsections (i)
and (viii) below):

 

(i)Executive has willfully or repeatedly failed to perform Executive’s material
duties and such failure has not been cured after a period of thirty (30) days’
written notice;

 

(ii)any reckless or grossly negligent act by Executive having the foreseeable
effect of injuring the interest, business or reputation of the Company, or any
of its parents, subsidiaries or affiliates in any material respect;

 

(iii)Executive’s evidenced use of any illegal drug, or illegal narcotic, or
excessive amounts of alcohol (as determined by the Company in its reasonable
discretion) on Company property or at a function where Executive is working on
behalf of the Company;

 

(iv)the indictment on charges or conviction for (or the procedural equivalent of
conviction for), or entering of a guilty plea or plea of no contest with respect
to a felony;

 

(v)the conviction for (or the procedural equivalent of conviction for), or
entering of a guilty plea or plea of no contest with respect to a misdemeanor
which, in the Company’s reasonable judgment, involves moral turpitude deceit,
dishonesty or fraud; except that, in the event that Executive is indicted on
charges for a misdemeanor set forth in this subsection 19(c)(v), the Company may
elect, in its sole discretion, to place Executive on administrative garden leave
with or without continuation of full compensation and benefits under this
Agreement during the pendency of the proceedings;

 



 Page 7

Initials  AK  

   

Confidential

 

(vi)conduct by or at the direction of Executive constituting misappropriation or
embezzlement of the property of the Company, or any of its parents or affiliates
(other than the occasional, customary and de minimis use of Company property for
personal purposes);

 

(vii)a breach by Executive of a fiduciary duty owing to the Company, including
the misappropriation of (or attempted misappropriation of) a corporate
opportunity or undisclosed self-dealing;

 

(viii)a material breach by Executive of any material provision of this
Agreement, any of the Company’s written employment policies or Executive’s
fiduciary duties to the Company, which breach, if curable, remains uncured for a
period of thirty (30) days after receipt by Executive of written notice of such
breach from the Company, which notice shall contain a reasonably specific
description of such breach and the specific reasonable cure requested by the
Supervisory Board; and

 

(ix)any breach of Executive’s Confidentiality, Developments, and Restrictive
Covenants Agreement.

 

(d)The definition of Cause set forth in this Agreement shall govern for purposes
of Executive’s equity compensation and any other compensation containing such a
concept.

 

(e)Notice Period for Termination Under Section 19(a)(iv). Upon a termination of
Executive under Section 19(a)(iv), during the notice period the Company may, in
its sole discretion, relieve Executive of all of Executive’s duties,
responsibilities, and authority, may restrict Executive’s access to Company
property, and may take other appropriate measures deemed necessary under the
circumstances.

 



 Page 8

Initials  AK  

   

Confidential

 

(f)Termination by Executive for Good Reason. During the Term, Executive may
terminate this Agreement at any time upon thirty (30) days’ written notice to
the Company for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean that Executive has complied with the Good Reason Process (hereinafter
defined) following the occurrence of any of the following actions undertaken by
the Company without Executive’s express prior written consent: (i) the material
diminution in Executive’s responsibilities, authority and function; (ii) a
material reduction in Executive’s Base Salary, provided, however, that Good
Reason shall not be deemed to have occurred in the event of a reduction in
Executive’s Base Salary which is pursuant to a salary reduction program
affecting the CEO and all or substantially all other senior management employees
of the Company and that does not adversely affect Executive to a greater extent
than other similarly situated employees; provided, however that such reduction
may not exceed twenty (20%) percent; (iii) a material change in the geographic
location at which Executive provides services to the Company (i.e., outside a
radius of fifty (50) miles from Lexington, Massachusetts); or (iv) a material
breach by the Company of this Agreement or any other material agreement between
Executive and the Company concerning the terms and conditions of Executive’s
employment, benefits or Executive’s compensation (each a “Good Reason
Condition”).

 

    “Good Reason Process” shall mean that: (i) Executive has reasonably
determined in good faith that a Good Reason Condition has occurred; (ii)
Executive has notified the Company in writing of the first occurrence of the
Good Reason Condition within 60 days of the first occurrence of such condition;
(iii) Executive has cooperated in good faith with the Company’s efforts, for a
period not less than thirty (30) days following such notice (the “Cure Period”),
to remedy the condition; (iv) notwithstanding such efforts, the Good Reason
Condition continues to exist; and (v) Executive terminates employment within
sixty (60) days after the end of the Cure Period. If the Company cures to
Executive’s satisfaction (not unreasonably withheld) the Good Reason condition
during the Cure Period, Good Reason shall be deemed not to have occurred.

 

(g)Termination As A Result of a Change Of Control. For purposes of this
Agreement, “Change of Control Termination” shall mean any of the following:

 

(i)Any termination by the Company of Executive’s employment, other than for
Cause (as defined in Section 19(c), above), that occurs within twelve (12)
months after the Change of Control; or

 

(ii)Any resignation by Executive for Good Reason (as defined in Section 19(f),
above), that occurs within twelve (12) months after the Change of Control.

 

(iii)For purposes of this Section 19(g), “Change of Control” shall have the same
meaning as defined above in Section 17.

 

(h)Separation Benefits. Should Executive experience a termination of employment
during the Term pursuant to Section 19(a)(v), (vi) or (vii) above, in addition
to the Accrued Benefits Executive shall also be entitled to:

 



 Page 9

Initials  AK  

   

Confidential

 

(i)Lump Sum Severance Payment:

 

a.       In the case of a termination of employment during the Term pursuant to
Section 19(a)(v) or (vi) above: a lump sum severance payment equal to 100% of
the sum of (A) Executive’s annual Base Salary and (B) Executive’s target Bonus
amount pursuant to Section 7(b) hereof (i.e., 40% of Executive’s annual Base
Salary);

 

b.      In the case of a termination of employment during the Term pursuant to
Section 19(a)(vii) above: a lump sum severance payment equal to 150% of the sum
of (A) Executive’s annual Base Salary and (B) Executive’s target Bonus amount
pursuant to Section 7(b) hereof (i.e., 40% of Executive’s annual Base Salary);

 

(ii)a Pro-rata Bonus paid at the target bonus amount for the year of
termination, as set forth in and subject to Section 7(b); as used in this
Agreement, the term “Pro-rata Bonus” shall mean the product of the formula B x
D/365 where B represents the target Bonus (i.e., 40% of Executive’s annual Base
Salary), and D represents the number of days elapsed in the calendar year
through the date of the separation of Executive’s employment from the Company.

 

(iii)Provided that Executive and his eligible dependents, if any, are
participating in the Company’s group health, dental and vision plans on the
termination date and elect on a timely basis to continue that participation in
some or all of the offered plans through the federal law commonly known as
“COBRA,” the Company will pay or reimburse Executive for Executive’s full COBRA
premiums (i.e., employer and employee portion) until the earlier to occur of:
(a) the expiration of the COBRA Payment Term (as defined below), (b) the date
Executive becomes eligible to enroll in the health, dental and/or vision plans
of another employer, (c) the date Executive (and/or his eligible dependents, as
applicable) is no longer eligible for COBRA coverage, or (d) the Company in good
faith determines that payments under this paragraph would result in a
discriminatory health plan pursuant to the Patient Protection and Affordable
Care Act of 2010, as amended, and any guidance or regulations promulgated
thereunder (collectively, “PPACA”). Executive agrees to notify the Company
promptly if he becomes eligible to enroll in the plans of another employer or if
he or any of his dependents cease to be eligible to continue participation in
the Company’s plans through COBRA. “COBRA Payment Term” mean (x) in the case of
a termination of employment during the Term pursuant to Section 19(a)(v) or (vi)
above, the twelve (12) month anniversary of Executive’s termination date, and
(y) in the case of a termination of employment during the Term pursuant to
Section 19(a)(vii) above, the eighteen (18) month anniversary of Executive’s
termination date.

 



 Page 10

Initials  AK  

   

Confidential

 

To avoid duplication of severance payments, any amount paid under this
subsection shall be offset against any severance amounts that may be owed by the
Company to Executive pursuant to any of Company’s Change of Control guidelines
as may be adopted or amended.

 

20.               General Release of Claims. Notwithstanding any provision of
this agreement, all severance payments and benefits described in Section 19 of
this Agreement (except for payment of the Accrued Benefits) are conditioned upon
the execution, delivery to the Company, and expiration of any applicable
revocation period without a notice of revocation having been given by Executive,
all by the 30th day following the termination date of a General Release of
Claims by and between Executive (or Executive’s estate) and the Company in the
form attached as Exhibit B to this Agreement. (In the event of Executive’s death
or incapacity due to Disability, the release will be revised for signature
accordingly.) Provided any applicable timing requirements set forth above have
been met, the payments and benefits will be paid or provided to Executive as
soon as administratively practicable (but not later than forty-five (45) days)
following the date Executive signs and delivers the General Release to the
Company and any applicable revocation period has expired without a notice of
revocation having been given. Any severance or termination pay will be the sole
and exclusive remedy, compensation or benefit due to Executive or Executive’s
estate upon any termination of Executive’s employment (without limiting
Executive’s tights under any disability, life insurance, or deferred
compensation arrangement in which Executive participates or at the time of such
termination of employment or any Option Agreements or any other equity
agreements to which Executive is a party).

 

21.                Certain Company Remedies. Executive acknowledges that
Executive’s promised services and covenants are of a special and unique
character, which give them peculiar value, the loss of which cannot be
reasonably or adequately compensated for in an action at law, and that, in the
event there is a breach hereof by Executive, the Company will suffer irreparable
harm, the amount of which will be impossible to ascertain. Accordingly, the
Company shall be entitled, if it so elects, to institute and prosecute
proceedings in any court of competent jurisdiction, either at law or in equity,
to obtain damages for any breach of this Agreement, or to enjoin Executive from
committing any act in breach of this Agreement. The remedies granted to the
Company in this Agreement are cumulative and are in addition to remedies
otherwise available to the Company at law or in equity.

 

22.                Indemnification.

 

(a)The Company agrees that Executive shall be entitled to indemnification to the
fullest extent permitted by Delaware law and under the Company’s articles of
incorporation, bylaws and any other corporate-related plan, program or policy.
In addition, for a period of at least three (3) years after Executive’s
termination of employment, the Company shall maintain a directors and officers
liability insurance policy under which Executive shall be included as a “Covered
Person.”

 



 Page 11

Initials  AK  

   

Confidential

 

(b)In addition, and for the sake of clarity, the Company hereby specifically
agrees that (i) if Executive is made a party, or is threatened to be made a
party, to any “Proceeding” (defined as any threatened or actual action, suit or
proceeding whether civil, criminal, administrative, investigative, appellate or
other) by reason of the fact that (1) Executive is or was an employee, officer,
director, agent, consultant or representative of the Company, or (2) is or was
serving at the request of the Company as employee, officer, director, agent,
consultant or representative of another person, or (ii) if any “Claim” (defined
as any claim, demand, request, investigation, dispute, controversy, threat,
discovery request or request for testimony or information) is made, or
threatened to be made, that arises out of or relates to Executive’s service in
any of the foregoing capacity or to the Company, then Executive shall be
indemnified and held harmless by the Company to the fullest extent permitted by
applicable law, against any and all costs, expenses, liabilities and losses
(including, without limitation, attorney’s fees, judgments, interest, expenses
of investigation, penalties, fines, taxes or penalties and amounts paid or to be
paid in settlement) incurred or suffered by Executive in connection therewith,
except with respect to any costs, expenses, liabilities or losses (A) that were
incurred of suffered as a result of Executive’s willful misconduct, gross
negligence or knowing violation of any written agreement between Executive and
the Company, (B) that a court of competent jurisdiction determines to have
resulted from Executive’s knowing and fraudulent acts; provided, however, that
the Company shall provide such indemnification only if (I) notice of any such
Proceeding is given promptly to the Company, by Executive; (II) the Company is
permitted to participate in and assume the defense of any such Proceeding; (III)
such cost, expense, liability or loss results from the final judgment of a court
of competent jurisdiction or as a result of a settlement entered into with the
prior written consent of the Company; and (IV) in the case of any such
Proceeding (or part thereof) initiated by Executive, such Proceeding (or part
thereof) was authorized in advance in writing by the Company. Such
indemnification shall continue even if Executive has ceased to be an employee,
officer, director, agent, consultant or representative of the Company until all
applicable statute of limitations have expired, and shall inure to the benefit
of Executive’s heirs, executors and administrators. The Company shall pay
directly or advance to Executive all costs and expenses incurred by Executive in
connection with any such Proceeding or Claim (except for Proceedings brought by
the Company against Executive for claims other than shareholder derivative
actions) within 30 days after receiving written notice requesting such an
advance. Such notice shall include, to the extent required by applicable law, an
undertaking by Executive to repay the amount advanced if Executive was
ultimately determined not to be entitled to indemnification against such costs
and expenses

 

23.              Miscellaneous.

 

(a)Right to Offset. The Company may offset any undisputed amounts Executive owes
the Company at the time of Executive’s termination of employment (including any
payment of Accrued Benefits or separation pay), except for secured or unsecured
loans, against any amounts the Company owes Executive hereunder, subject in all
cases to the requirements of Section 409A of the Code.

 



 Page 12

Initials  AK  

   

Confidential

 

(b)Cooperation. Executive agrees that, during and after Executive’s employment
with the Company, subject to reimbursement of Executive’s reasonable expenses,
Executive will cooperate fully with the Company and its counsel with respect to
any matter (including, without limitation, litigation, investigations, or
governmental proceedings) in which Executive was in any way involved during
Executive’s employment with the Company. Executive shall render such cooperation
in a timely manner on reasonable notice from the Company, and at such times and
places as reasonably acceptable to Executive and the Company. The Company,
following Executive’s termination of employment, exercises commercially
reasonable efforts to schedule and limit its need for Executive’s cooperation
under this paragraph so as not to interfere with Executive’s other personal and
professional commitments.

 

(c)Company Documents and Property. Upon termination of Executive’s employment
with the Company, or at any other time upon the request of Company, Executive
shall forthwith deliver to Company any and all documents, notes, notebooks,
letters, manuals, prints, drawings, block diagrams, photocopies of documents,
devices, equipment, keys, security passes, credit cards, hardware, data,
databases, source code, object code, and data or computer programming code
stored on an optical or electronic medium, and any copies thereof, in the
possession of or under the control of Executive that embodies any confidential
information of the Company. Executive agrees to refrain from purging or deleting
data from any Company-owned equipment, including email systems, in connection
with Executive’s termination. To the extent that Executive possesses any data
belonging to Company on any storage media owned by Executive (for example, a
home computer’s hard disk drive, portable data storage device, etc.), Executive
agrees that Executive will work cooperatively with the Company to return such
data and ensure it is removed from Executive’s devices in a manner that does not
adversely impact any personal data. Executive agrees not to take any steps to
delete any Company data from any device without first obtaining Company’s
written approval. Executive agrees to cooperate with Company if Company requests
written or other positive confirmation of the return or destruction of such data
from any personal storage media. Nothing herein shall be deemed to prohibit
Executive from retaining (and making copies of): Executive’s personal
non-business-related correspondence files; or (ii) documents relating to
Executive’s personal compensation, benefits, and obligations.

 

(d)Waivers. No waiver of any provision will be effective unless made in writing
and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement does not prevent
subsequent enforcement of that term or obligation. The waiver by any party of
any breach of this Agreement does not waive any subsequent breach.

 



 Page 13

Initials  AK  

   

Confidential

 

(e)Section 409A. This Agreement is intended to comply with Section 409A of the
Code, and its corresponding regulations, or an exemption thereto, and payments
may only be made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code, to the extent applicable. Severance benefits under
this Agreement are intended to be exempt from Section 409A of the Code under the
“short-term deferral” exception, to the maximum extent applicable, and then
under the “separation pay” exception, to the maximum extent applicable.
Notwithstanding anything in this Agreement to the contrary, if required by
Section 409A of the Code, if Executive is considered a “specified employee” for
purposes of Section 409A of the Code and if payment of any amounts under this
Agreement is required to be delayed for a period of six months after separation
from service pursuant to Section 409A of the Code, payment of such amounts shall
be delayed as required by Section 409A of the Code, and the accumulated amounts
shall be paid in a lump-sum payment within 10 days after the end of the
six-month period. If Executive dies during the postponement period prior to the
payment of benefits, the amounts withheld on account of Section 409A of the Code
shall be paid to the personal representative of Executive’s estate within 60
days after the date of Executive’s death. All payments to be made upon a
termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A of the Code. For purposes of
Section 409A of the Code, each payment hereunder shall be treated as a separate
payment, and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments. In no event may
Executive, directly or indirectly, designate the fiscal year of a payment.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of Executive’s execution of the General Release, directly or
indirectly, result in Executive’s designating the fiscal year of payment of any
amounts of deferred compensation subject to Section 409A of the Code, and if a
payment that is subject to execution of the General Release could be made in
more than one taxable year, payment shall be made in the later taxable year. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement be for
expenses incurred during the period specified in this Agreement, (ii) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during a
fiscal year not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other fiscal year, (iii) the reimbursement of an
eligible expense be made no later than the last day of the fiscal year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits not be subject to liquidation or exchange for another
benefit.

 



 Page 14

Initials  AK  

   

Confidential

 

(f)Governing Law; Consent to Exclusive Jurisdiction and Venue. This Agreement
and all questions relating to its validity, interpretation, performance and
enforcement (including, without limitation, provisions concerning limitations of
actions), shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts (notwithstanding any conflict-of-laws doctrines of
such state or other jurisdiction to the contrary), and without the aid of any
canon, custom or rule of law requiring construction against the draftsman. The
parties hereby consent and submit to the exclusive jurisdiction of the federal
and state courts in the Commonwealth of Massachusetts, and to exclusive venue in
any Massachusetts federal court and/or Massachusetts state court located in
Suffolk County, for any dispute arising from this Agreement.

 

(g)Notices. Any notices, requests, demands, and other communications described
in this Agreement are sufficient if in writing and delivered in person or sent
postage prepaid, by certified or registered U.S. mail or by FedEx/UPS to
Executive at Executive’s last known home address and a copy by e-mail to
Executive, or in the case of the Company, to the attention of the CFO or SVP HR,
copy to the CEO at the main office of uniQure, N.V. Any notice sent by U.S. mail
shall be deemed given for all purposes 72 hours from its deposit in the U.S.
mail, or the next day if sent by overnight delivery.

 

(h)Successors and Assigns. Executive may not assign this Agreement, by operation
of law or otherwise, without the Company’s prior written consent. Without the
Company’s consent, any attempted transfer or assignment will be void and of no
effect. The Company may assign its rights under this Agreement if the Company
consolidates with or merges into any other entity, or transfers substantially
all of its properties or assets to any other entity, provided that such entity
expressly agrees to be bound by the provisions hereof. This Agreement will inure
to the benefit of and be binding upon the Company and Executive, their
respective successors, executors, administrators, heirs, and permitted assigns.

 

(i)Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument. This Agreement may be executed by
facsimile transmission, PDF, electronic signature or other similar electronic
means with the same force and effect as if such signature page were an original
thereof.

 

(j)Severability. The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other
provision or provisions may be invalid or unenforceable in whole or in part.

 



 Page 15

Initials  AK  

   

Confidential

 

(k)Enforceability. If any portion or provision of the Agreement is declared
illegal or unenforceable by a court of competent jurisdiction, the remainder of
the Agreement will not be affected, and each remaining portion and provision of
this Agreement will be valid and enforceable to the fullest extent permitted by
law.

 

(l)Survival. Sections 13, 20, 21, and the Company’s Confidentiality,
Developments, and Restrictive Covenants Agreement (Exhibit A) and all other
provisions necessary to give effect thereto, shall survive the termination of
Executive’s employment for any reason.

 

(m)Recoupment and Other Policies. All payments under this Agreement shall be
subject to any applicable clawback and recoupment policies and other policies
that may be implemented by the Board from time to time, including, without
limitation, the Company’s right to recover amounts in the event of a financial
restatement due in whole or in part to fraud or misconduct by one or more of the
Company’s executives or in the event Executive violates any applicable
restrictive covenants in favor of the Company to which Executive is subject.

 

(n)Entire Agreement; Amendment. This Agreement contains the entire understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written, between the
parties hereto (including without limitation any prior employment agreements
between the parties hereto); provided, however, that any agreements referenced
in this Agreement or executed herewith are not superseded. The express terms
hereof control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may be amended or
modified only by a written instrument signed by Executive and by a duly
authorized representative of the Company.

 

(o)Section Headings. The section headings in this Agreement are for convenience
only, form no part of this Agreement and shall not affect its interpretation.

 

[This space intentionally left blank.]

 



 Page 16

Initials  AK  

   

Confidential

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

  uniQure, Inc.       By: /s/ Matthew Kapusta     Name: Matthew Kapusta    
Title: Chief Executive Officer       EXECUTIVE       /s/ Alex Kuta   Alex Kuta

 

 Page 17

Initials  AK  

   





 

EXHIBIT A
UNIQURE, INC.
CONFIDENTIALITY, DEVELOPMENTS, AND
RESTRICTIVE COVENANTS AGREEMENT
[ attached ]

 

Confidentiality, Development and

Restrictive Covenant Agreement

Page 18

Employee Initials ____

  

 

 

EXHIBIT B

 

GENERAL RELEASE OF CLAIMS

 

In exchange for the promises and benefits set forth in Section 19 of the
Employment Agreement between uniQure, Inc. and Alex Kuta made as of August 20,
2019, and to be provided to me following the Effective Date of this General
Release, I, Alex Kuta, on behalf of myself, my heirs, executors and assigns,
hereby acknowledge, understand and agree as follows:

 

1.       On behalf of myself and my family, heirs, executors, administrators,
personal representatives, agents, employees, assigns, legal representatives,
accountants, affiliates and for any partnerships, corporations, sole
proprietorships, or other entities owned or controlled by me, I fully release,
acquit, and forever discharge uniQure, Inc., its past, present and future
officers, directors, shareholders, agents, representatives, insurers, employees,
attorneys, subsidiaries, affiliated corporations, parents, and assigns
(collectively, the “Releasees”), from any and all charges, actions, causes of
action, claims, grievances, damages, obligations, suits, agreements, costs,
expenses, attorneys’ fees, or any other liability of any kind whatsoever,
suspected or unsuspected, known or unknown, which have or could have arisen out
of my employment with or services performed for Releasees and/or termination of
my employment with or termination of my services performed for Releasees
(collectively, “Claims”), including:

 

a.Claims arising under Title VII of the Civil Rights Act of 1964 (as amended);
the Civil Rights Acts of 1866 and 1991; the Americans With Disabilities Act; the
Family and Medical Leave Act; the Employee Retirement Income Security Act; the
Occupational Health and Safety Act; the Sarbanes-Oxley Act; the Massachusetts
Law Against Discrimination (M.G.L. c. 151B, et seq., and/or any other laws of
the Commonwealth of Massachusetts related to employment or the separation from
employment;

 

b.Claims for age discrimination arising under the Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”) and the Older Workers Benefits
Protection Act, except ADEA claims that may arise after the execution of this
General Release;

 

c.Claims arising out of any other federal, state, local or municipal statute,
law, constitution, ordinance or regulation; and/or

 

d.Any other employment related claim whatsoever, whether in contract, tort or
any other legal theory, arising out of or relating to my employment with the
Company and/or my separation of employment from the Releasees.

 

e.Excluded from this General Release are any claims that cannot be released or
waived by law. This includes, but is not limited to, my right to file a charge
with or participate in an investigation conducted by certain government
agencies, such as the EEOC or NLRB. I acknowledge and agree, however, that I am
releasing and waiving my right to any monetary recovery should any government
agency pursue any claims on my behalf that arose prior to the effective date of
this General Release.

 

f.I waive all rights to re-employment with the Releasees. If I do apply for
employment with the Releasees, the Releasees and I agree that the Releasees need
not employ me, and that if the Releasees declines to employ me for any reason,
it shall not be liable to me for any cause of action or damages whatsoever.

 



General Release of Claims

Employee Initials ____

 Page 1 

Confidential 

 

2.       Release of Other Claims. I fully release, acquit, and forever discharge
the Releasees from any and all other charges, actions, causes of action, claims,
grievances, damages, obligations, suits, agreements, costs, expenses, attorneys’
fees or any other liability of any kind whatsoever of which I have knowledge as
of the time I sign this General Release.

 

3.       I further acknowledge that I have received payment, salary and wages in
full for all services rendered in conjunction with my employment with uniQure,
Inc., including payment for all wages, bonuses, and accrued, unused paid time
off, and that no other compensation is owed to me except as provided herein. I
specifically understand that this general release of claims includes, without
limitation, a release of claims for alleged wages due, overtime or other
compensation or payment including any claim for treble damages, attorneys’ fees
and costs pursuant to the Massachusetts Wage Act and State Overtime Law M.G.L.
c. 149, §§148, 150 et seq. and M.G.L. c. 151, §IA et seq. and I further
acknowledge that I are unaware of any facts that would support a claim against
the Released Parties for violation of the Fair Labor Standards Act or the
Massachusetts Wage Act.

 

4.       Notwithstanding anything to the contrary herein, nothing in this
General Release shall be deemed to release any of the Releasees for: (i) any
claim for the payment of compensation due under the Employment Agreement; (ii)
any claim for any of the Accrued Benefits under the Employment Agreement; (iii)
any claim for any separation benefit under Section 19 of the Employment
Agreement including, without limitation, separation pay and accelerated vesting
of stock options (as applicable and as defined in the Employment Agreement); or
(iv) any rights to indemnification or coverage under a directors and officers
liability insurance policy.

 

5.       Restrictive Covenants. I acknowledge and agree that all of my
obligations under the restrictive covenants in my Confidentiality, Developments,
and Restrictive Covenants Agreement remain in full force and effect and shall
survive the termination of my employment with the Releasees and the execution of
this General Release.

 

6.       Consultation with Attorney. I am advised and encouraged to consult with
an attorney prior to executing this General Release. I acknowledge that if I
have executed this General Release without consulting an attorney, I have done
so knowingly and voluntarily.

 

7.       Period for Review. I acknowledge that I have been given at least 21
days from the date I first received this General Release (or at least 45 days
from the date I first received this General Release if my termination is part of
a group reduction in force) during which to consider signing it.

 

8.       Revocation of General Release. I acknowledge and agree that I have the
right to revoke my acceptance of this General Release if I notify the Releasees
in writing within 7 calendar days following the date I sign it. Any revocation,
to be effective, must be in writing, signed by me, and either: a) postmarked
within 7 calendar days of the date I signed it and addressed to the then current
address of uniQure, Inc.’s headquarters (to the attention of the CEO); orb) hand
delivered within 7 days of execution of this General Release to the uniQure,
Inc.’s CEO. This General Release will become effective on the 8th day after I
sign it (the “Effective Date”); provided that I have not timely revoked it.

 



Confidentiality, Development and

Restrictive Covenant Agreement

Employee Initials ____

 Page 2 

Confidential

 

I ACKNOWLEDGE AND AGREE THAT I HAVE BEEN ADVISED THAT THE GENERAL RELEASE IS A
LEGAL DOCUMENT, AND I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY CONCERNING
THIS GENERAL RELEASE. I ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY READ AND
FULLY UNDERSTAND ALL PROVISIONS OF THIS GENERAL RELEASE AND I AM VOLUNTARILY AND
KNOWINGLY SIGNING IT.

 

IN, WITNESS WHEREOF, I have duly executed this Agreement under seal as of the
________ [day] of _______ [month],_________ [year]

 

  Alex Kuta   293 Willis Road, Sudbury, MA 01776

 



Confidentiality, Development and

Restrictive Covenant Agreement

Employee Initials ____

 Page 3 

 